DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS of 1/21/22 is acknowledged and has been considered and application remains in condition for allowance, as detailed below.

Terminal Disclaimer
The terminal disclaimer filed on 11/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10466160 and 10564090 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ivan Wong on 11/15/2021.
The application has been amended as follows: 
	Claim 1 (currently amended): A system for material retrieval from a capture substrate comprising a set of wells distributed across a broad face of the capture substrate, the system comprising:

	a positioning device configured to position the extractor with respect to the capture substrate, the positioning device configured to place the extractor tip for fluid communication with at least one target well of the set of wells; and
	an extraction subsystem configured to: 
	transmit the extractor tip toward the at least one target well, for fluid communication with the at least one target well; and in response to achieving transmission of the extractor tip for fluid communication with the at least one target well, control the extraction subsystem to extract a target material from the at least one target well; and
	an imaging subsystem configured to sample an image dataset of one or more of the set of wells, wherein the extraction subsystem is configured to receive the image dataset and, based on the image dataset, control an actuator of the positioning device to position the extractor tip for fluid communication with the at least one target well.
	Claim 8 (cancelled)
	Claim 9 (currently amended): The system of Claim 1 [[8]], wherein the imaging system comprises:
	an optical sensor;
	a light source configured to transmit light toward the at least one target well;
	a lens defining an optical axis substantially normal the broad face, wherein the lens is configured to perform at least one of focusing light onto the target material and directing light from the target material to the optical sensor; and
	a focus actuator configured to translate the lens substantially along the optical axis.

	Claim 12 (currently amended): A method for material retrieval from a capture substrate comprising a set of wells distributed across a broad face of the capture substrate, the method comprising:
	retaining the capture substrate in position relative to an extractor comprising an extractor tip, an outlet, and a void defined between the extractor tip and the outlet; 
	with an imaging subsystem positioned for observation of the capture substrate, sampling an image dataset of one or more of the set of wells;
	based upon the image dataset, controlling an actuator to position the extractor tip for fluid communication with the at least one target well of the set of wells;
	
	applying a removal force, with the extractor tip, at the at least one target well, thereby extracting a target material from the at least one target well.
	Claim 18 (cancelled)

	In addition, amend cross-reference paragraph [0001]-[0003] and [0005] as follows:
[0001] This application is a continuation of U.S. Application number 16/530,201 (now US Patent 10564090), filed 02-AUG-2019, which is a continuation of U.S. Application number 15/815,532 (now US Patent 10466160), filed 16-NOV-2017, which is a continuation-in-part of U.S. Application number 15/657,553 (now US Patent 10345219),filed 24-JUL-2017, which is a continuation of U.S. Patent Application serial number 15/333,420 (now US Patent 9746413), filed 25-OCT-2016, which is a is a continuation of U.S. Patent (now US Patent 9513195), filed 28-JAN-2015, which is a continuation of U.S. Patent Application serial number 13/557,510 (now US Patent 9103754), filed 25-JUL-2012, and claims the benefit of U.S. Provisional Application serial number 61/513,785 filed on 01-AUG-2011, which are all incorporated in their entirety by this reference.
[0002] This application is also a continuation-in-part of U.S. Application number 15/720,194, filed 29-SEP-2017, which is a continuation of co-pending U.S. Application number 15/431,977 (now US Patent 9802193), filed 14-FEB-2017, which is a continuation of U.S. Application number 14/863,191 (now U.S. Patent number 9,610,581), filed 23-SEP-2015, which is a continuation of U.S. Application number 14/208,298 (now U.S. Patent number 9,174,216), filed 13-MAR-2014, which claims the benefit of U.S. Provisional Application serial number 61/894,150, filed on 22-OCT-2013, U.S. Provisional Application serial number 61/829,528, filed on 31-MAY-2013, and U.S. Provisional Application serial number 61/779,049, filed on 13-MAR-2013, which are all incorporated herein in their entirety by this reference.
[0003] This application is also a continuation-in-part of U.S. Application number 
15/430,833 (now US Patent 10509022), filed 13-FEB-2017, which is a continuation of U.S. Patent Application serial number 15/199,245 (now US Patent 9612199), filed 30-JUN-2016, which is a continuation of U.S. Patent Application serial number 14/208,458 (now US Patent 9174216), filed 13-MAR-2014, which claims the benefit of U.S. Provisional Application serial number 61/902,431, filed on 11-NOV-2013, and U.S. Provisional Application serial number 61/779,090, filed on 13-MAR-2013, all of which are incorporated herein in their entirety by this reference.
(US Patent 10391490), filed 24-FEB-2017, which is incorporated herein in its entirety by this reference.
	 
	In addition, a further examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ivan Wong on 12/7/2021.
The application has been amended as follows: 
Claim 19 (currently amended): The method of Claim [[18]] 12, wherein the imaging system comprises: an optical sensor; a light source configured to transmit light toward the at least one target well; a lens defining an optical axis substantially normal the broad face, wherein the lens is configured to perform at least one of focusing light onto the target material and directing light from the target material to the optical sensor; and a focus actuator configured to translate the lens substantially along the optical axis.

	Allowable Subject Matter
	Claims 1-7, 9, 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Zuppinger et al (US PGPub ???) teaches a system for material retrieval (referred to as a pipetting system 1, see [0067] and Figure 6 ) from a capture substrate 
In addition, Bort et al (US PGPub 2014/0161686) teaches a microfluidic device which also comprises a detector 4935, which may be an imaging system that is positioned in relation to droplet actuator 4905. In one example, the imaging system may include one or more light-emitting diodes (LEDs) (i.e., an illumination source) and a digital image capture device, such as a charge-coupled device (CCD) camera (see [0159]). 
	However, neither Zuppiger et al nor Bort et al teaches or fairly suggests a system for material retrieval from a capture substrate comprising a set of wells distributed across a broad face of the capture substrate, the system comprising an imaging subsystem .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797